DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9 and 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9.29.2021.

Drawings
The drawings were received on 1.19.2022.  These drawings are unacceptable since they include new matter. For example, there is no evidence that the plurality of stacked sub-interlayer insulating layers are four layers nor of the relative thicknesses shown in Figs. 12-13. The objections of the previous Office Action (OA) are withdrawn to avoid further submissions which may include new matter.

Specification
The disclosure is objected to because of the following informalities: the amendment filed 1.19.2022 is objected to because it includes descriptions of new figures which are not entered since they contain new matter.  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the PIN diode comprising a first electrical conduction type semiconductor layer and an intrinsic semiconductor layer and a second .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 10 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Na et al. (of record, US 20190074321 A1) in view of Nagata et al. (US 20070210353 A1).
Regarding claims 1, 7-8, 10 and 13, Na discloses (claim 1) an array substrate (Fig. 4), comprising: a base substrate (110); a thin film transistor (120) on the base substrate; and a PIN diode (130) on a side (top) of the thin film transistor away from the base substrate, in a direction pointing from the base substrate to the thin film transistor (towards the top of 120), the PIN diode comprising a first electrical conduction type semiconductor layer (133, [0057] - “N-type semiconductor layer 133”), and an intrinsic semiconductor layer (135,  [0057] - “first intrinsic semiconductor layer 135”) and a second electrical conduction type semiconductor layer (137, [0058] – “first P-type semiconductor 137”) stacked in sequence (Fig. 4), wherein a material from which the first electrical conduction type semiconductor layer (133) is made comprises one or more of following materials: metal oxide, metal sulfide, metal selenide, metal nitride, metal phosphide, or metal arsenide ([0058] – “the first PIN layer 138 can include…lead oxide (PbO)…gallium arsenide (GaAs)”); the thin film transistor (120) comprises an active layer (121), a gate electrode (123), a source electrode (126a), and a drain electrode (126b), and the PIN diode (130) is disposed on a side of the drain electrode or the source electrode away from the active claim 8) wherein the array substrate further comprises two electrode layers (131 and 139), the two electrode layers are respectively disposed on a side of the first electrical conduction type semiconductor layer away from the intrinsic semiconductor layer (131 is on a side of 133 opposite 135) and a side of the second electrical conduction type semiconductor layer away from the intrinsic semiconductor layer (139 is on a side of 137 opposite 135), and are respectively electrically connected to the first electrical conduction type semiconductor layer (133) and the second electrical conduction type semiconductor layer (137, Fig. 4), (claim 10) wherein the gate insulating layer (122) is disposed on a (top) surface of the active layer away (121) from the base substrate (110); the gate electrode (123) is disposed on a (top) surface of the gate insulating layer away from the base substrate; the interlayer insulating layer (124) is disposed on the side of the base substrate close to the active layer, and covers the active layer, the gate insulating layer and the gate electrode which are exposed (Fig. 4); the source electrode (126a) and the drain electrode (126b) are disposed on a (top) surface of the interlayer insulating layer away from the base substrate, and the source electrode and the drain electrode are respectively electrically connected to the active layer through first via holes (125a/125b, Fig. 4), and, (claim 13) further comprising: a second electrode layer (139, “upper electrode 139”) disposed on a surface of the second electrical conduction type semiconductor layer (137) away from the base substrate; a second insulating layer (148) disposed on (indirectly) a surface of the interlayer insulating layer (124) away from the base substrate and covering (indirectly) the source electrode, the drain electrode, the first electrical conduction type semiconductor layer, the intrinsic semiconductor layer, the second electrical conduction type semiconductor layer, and the second electrode layer which are exposed (Fig. 4); a planarization layer (153) disposed on (top) a surface of the second insulating layer (148) away from the base substrate; a third electrode layer (151, 
Na fails to disclose (claim 1) two adjacent sub-interlayer insulating layers are a high-quality film and a low-quality film, wherein an effect of blocking hydrogen diffusion of the high-quality film is better than an effect of blocking hydrogen diffusion of the low-quality film, and, (claim 7) the two adjacent sub-interlayer insulating layers are made in different manufacturing processes.
Nagata discloses (claim 1) two adjacent sub-interlayer insulating layers (5a/5b) are a high-quality film and a low-quality film, wherein an effect of blocking hydrogen diffusion of the high-quality film is better than an effect of blocking hydrogen diffusion of the low-quality film (Fig. 3B, [0046], “Hence, as the second interlayer insulating layer 5b, a silicon nitride film or silicon oxynitride film having a hydrogen diffusion coefficient smaller than that of the first interlayer insulating layer 5a is desirable”), and, (claim 7) the two adjacent sub-interlayer insulating layers are made in different manufacturing processes ([0048-0052]. No structural difference imparted by the claim language and Nagata meeting the claim since at least different materials are disclosed. See MPEP 2113).
It would have been obvious to one of ordinary skill in the art to include the layers of Nagata in the device of Na and arrive at the claimed invention so as to lower the gradient of surface irregularities and prevent coverage failure (Na, [0045]), and/or, “suppressing diffusion of hydrogen” (Na, [0046]).
Claims 12 and 14  is rejected under 35 U.S.C. 103 as being unpatentable over Na et al. in view of Nagata at al. as applied to claim 10 above, and further in view of Young (of record, US 20060030084 A1).
Regarding claims 12 and 14, Na/Nagata discloses (claim 12) further comprising (Fig. 4): a first insulating layer (127) disposed on a surface of the interlayer insulating layer (124) away from the base substrate and covering the source electrode and the drain electrode (Fig. 4); a first electrode layer (131) electrically connected to the drain electrode or the source electrode through a third via hole (128); a second electrode layer (139) disposed on a surface of the second electrical conduction type semiconductor layer (137) away from the base substrate; a second insulating layer (148) disposed on a surface of the first insulating layer away from the base substrate and covering (indirectly at least), the first electrode layer, the first electrical conduction type semiconductor layer, the intrinsic semiconductor layer, the second electrical conduction type semiconductor layer, and the second electrode layer which are exposed (Fig. 4); a planarization layer (153) disposed on a surface of the second insulating layer away from the base substrate; a third electrode layer (151) disposed on a  (an inner) surface of the planarization layer away from the base substrate and electrically connected to the second electrode layer through a fourth via hole (149); and a pixel defining (MPEP 2111) layer (154 or 160) disposed on a surface of the third electrode layer away from the base substrate, wherein the first electrical conduction type semiconductor layer (133) is disposed on a surface of the first electrode layer (131) away from the base substrate; wherein the intrinsic semiconductor layer is disposed on a surface of the first electrical conduction type semiconductor layer away from the base substrate (Fig. 4); wherein the second electrical conduction type semiconductor layer is disposed on a surface of the intrinsic semiconductor layer away from the base substrate (Fig. 4).
Na fails to disclose (claim 12) a hydrogen barrier layer disposed on a surface of the first insulating layer away from the base substrate and electrically connected to the gate electrode through a claim 14) wherein the hydrogen barrier layer and the first electrode layer are disposed in a same layer.
Young discloses (claim 12) a hydrogen barrier layer (461, “for example of aluminium”) disposed on a surface of the first insulating layer (51) away from the base substrate (100) and electrically connected to the gate electrode (g1) through a second via hole (occupied by 461), and, a second insulating (52) covering the hydrogen barrier layer (Fig. 2), and, (claim 14) wherein the hydrogen barrier layer (461) and the first electrode layer (451) are disposed in (partly at least) a same layer (51, Fig. 2).
It would have been obvious to one of ordinary skill in the art to include the arrangement of Young in the device of Na/Nagata and arrive at the claimed invention so as to provide means for electrically connecting to (a) a gate electrode of a transistor device and (b) a PIN diode.

Claims 1, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (of record, US 20190165008 A1) in view of Nagata et al.
Regarding claims 1, 7- 8 and 10, Lee discloses (claim 1) an array substrate (Fig. 5), comprising: a base substrate (211); a thin film transistor (220) on the base substrate; and a PIN diode (230) on a side of the thin film transistor away from the base substrate, in a direction pointing from the base substrate to the thin film transistor (Fig. 5), the PIN diode comprising a first electrical conduction type semiconductor layer and an intrinsic semiconductor layer and a second electrical conduction type semiconductor layer stacked in sequence ([0061]), wherein a material from which the first electrical conduction type semiconductor layer is made comprises one or more of following materials: metal oxide (PbO, [0061]), metal sulfide, metal selenide, metal nitride, metal phosphide, or metal arsenide (GaAs, [0061]); the thin film transistor comprises an active layer (221), a gate electrode (223), a source electrode, and a drain electrode (226a and 226b, [0052]), and the PIN diode is disposed on a side of the drain electrode or the source electrode away from the active layer (Fig. 5); and the array substrate claim 8) wherein the array substrate further comprises two electrode layers (231 and 235), the two electrode layers are respectively disposed on a side of the first electrical conduction type semiconductor layer away from the intrinsic semiconductor layer and a side of the second electrical conduction type semiconductor layer away from the intrinsic semiconductor layer ([0060]), and are respectively electrically connected to the first electrical conduction type semiconductor layer and the second electrical conduction type semiconductor layer (Fig. 5, [0060]), and, (claim 10) wherein the gate insulating layer (222) is disposed on a surface of the active layer away (221) from the base substrate; the gate electrode (223) is disposed on a surface of the gate insulating layer away from the base substrate; the interlayer insulating layer (224) is disposed on the side of the base substrate close to the active layer, and covers the active layer, the gate insulating layer and the gate electrode which are exposed (Fig. 5); the source electrode and the drain electrode (226a and 226b) are disposed on a surface of the interlayer insulating layer away from the base substrate, and the source electrode and the drain electrode are respectively electrically connected to the active layer through first via holes (225a and 225b, Fig. 5).
Lee fails to disclose (claim 1) wherein the interlayer insulating layer comprises a plurality of stacked sub-interlayer insulating layers, and two adjacent sub-interlayer insulating layers are a high-quality film and a low-quality film, wherein an effect of blocking hydrogen diffusion of the high-quality film is better than an effect of blocking hydrogen diffusion of the low-quality film, and, (claim 7) the two adjacent sub-interlayer insulating layers are made in different manufacturing processes.
Nagata discloses (claim 1) wherein the interlayer insulating layer (5a/5b) comprises a plurality of stacked sub-interlayer insulating layers (5a and 5b), and two adjacent sub-interlayer insulating layers (5a/5b) are a high-quality film and a low-quality film, wherein an effect of blocking hydrogen diffusion of the high-quality film is better than an effect of blocking hydrogen diffusion of the low-quality film (Fig. 3B, [0046], “Hence, as the second interlayer insulating layer 5b, a silicon nitride film or silicon oxynitride claim 7) the two adjacent sub-interlayer insulating layers are made in different manufacturing processes ([0048-0052]. No structural difference imparted by the claim language and Nagata meeting the claim since at least different materials are disclosed. See MPEP 2113).
It would have been obvious to one of ordinary skill in the art to include the layers of Nagata in the device of Lee and arrive at the claimed invention so as to lower the gradient of surface irregularities and prevent coverage failure (Na, [0045]), and/or, “suppressing diffusion of hydrogen” (Na, [0046]).

Claims 1, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shu et al. (of record, US 20120261656 A1) in view of Nagata et al.
Regarding claims 1 and 7, Shu discloses (claim 1) an array substrate (Fig. 3E), comprising: a base substrate (311); a thin film transistor (310) on the base substrate; and a PIN diode (320, “NIP-type photodiode”) on a (top) side of the thin film transistor away from the base substrate, in a direction pointing from the base substrate to the thin film transistor (Fig. 3E), the PIN diode comprising a first electrical conduction type semiconductor layer (322, “N-type semiconductor layer 322”) and an intrinsic semiconductor layer (324, “intrinsic semiconductor layer 324”) and a second electrical conduction type semiconductor layer (326, “P-type semiconductor layer 326”) stacked in sequence, wherein a material from which the first electrical conduction type semiconductor layer (322) is made comprises one or more of following materials: metal oxide, metal sulfide, metal selenide, metal nitride, metal phosphide, or metal arsenide (“the material of both the N-type semiconductor layer 322 and the intrinsic semiconductor layer 324 comprise amorphous IGZO”, IGZO is indium gallium zinc oxide and a “metal oxide” as claimed); the thin film transistor (310) comprises an active layer (314), a gate electrode (312), a source electrode (S), and a drain electrode (D), and the PIN diode is disposed on a side of the drain electrode or the source electrode away from the active layer (Fig. 3E); and the array substrate further 
Shu  fails to disclose (claim 1) two adjacent sub-interlayer insulating layers are a high-quality film and a low-quality film, wherein an effect of blocking hydrogen diffusion of the high-quality film is better than an effect of blocking hydrogen diffusion of the low-quality film, and, (claim 7) the two adjacent sub-interlayer insulating layers are made in different manufacturing processes.
Nagata discloses (claim 1) two adjacent sub-interlayer insulating layers (5a/5b) are a high-quality film and a low-quality film, wherein an effect of blocking hydrogen diffusion of the high-quality film is better than an effect of blocking hydrogen diffusion of the low-quality film (Fig. 3B, [0046], “Hence, as the second interlayer insulating layer 5b, a silicon nitride film or silicon oxynitride film having a hydrogen diffusion coefficient smaller than that of the first interlayer insulating layer 5a is desirable”), and, (claim 7) the two adjacent sub-interlayer insulating layers are made in different manufacturing processes ([0048-0052]. No structural difference imparted by the claim language and Nagata meeting the claim since at least different materials are disclosed. See MPEP 2113).
It would have been obvious to one of ordinary skill in the art to include the layers of Nagata in the device of Shu and arrive at the claimed invention so as to lower the gradient of surface irregularities and prevent coverage failure (Na, [0045]), and/or, “suppressing diffusion of hydrogen” (Na, [0046]).
Regarding claim 3, Shu/Nagata discloses wherein the first electrical conduction type semiconductor layer has a thickness of about 300-5000 Å (claim 4, “wherein a thickness of the N-type semiconductor layer is about 300-5000 Å”); the intrinsic semiconductor layer has a thickness of about 1-5 µm  (claim 5, “wherein a thickness of the intrinsic semiconductor layer is about 1-5 µm”); and the second electrical conduction type semiconductor layer has a thickness of about 300-5000 Å (claim 3, “wherein a thickness of the P-type semiconductor layer is about 300-5000 Å”).
300-5000 Å overlaps with said range); the intrinsic semiconductor layer has a thickness of about 7000 Å ~ 15000 Å (1-5 µm is 10000 – 50000 Å and overlaps with said range); and the second electrical conduction type semiconductor layer has a thickness of about 20 Å ~ 500 Å (300-5000 Å overlaps with said range).
In view of the overlaps between Shu and the claimed ranges, it would have been obvious to one of ordinary skill in the art to arrive at values within the ranges of Shu/Nagata and the claimed ranges and arrive at the claimed invention so as to modulate/control the performance/sensitivity of the PIN photodiode of Shu according to user specific design parameters and/or as a matter of routine experimentation (MPEP 2144.05) and/or because “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists” (MPEP 2144.05).

Claims 1, 4-5, 7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (of record, CN 108766989 A. Machine translation previously provided)  in view of Nagata et al.
Regarding claims 1, 4-5, 7 and 10-11, Wang discloses (claim 1) an array substrate (Fig. 6), comprising: a base substrate (“glass cover plate 1”); a thin film transistor (4) on the base substrate; and a PIN diode (“ PIN device 9”) on a (top) side of the thin film transistor away from the base substrate, in a direction pointing from the base substrate to the thin film transistor (Fig. 6), the PIN diode comprising a first electrical conduction type semiconductor layer (“N region 1013” or “P region of the PIN device 101 1011”) and an intrinsic semiconductor layer (“I-region 1012”) and a second electrical conduction type semiconductor layer (“P region of the PIN device 101 1011” or “N region 1013”) stacked (bottom up or top down stacking) in sequence (Figs. 1 and 6), wherein a material from which the first electrical conduction type semiconductor layer (1013 or 1011) is made comprises one or more of following materials: metal oxide (“N region of the PIN device can adopt IGZO”, “P-region of the PIN device can claim 4) wherein the first electrical conduction type semiconductor layer is of n-type electrical conduction (as “N region 1013”), and a material from which the first electrical conduction type semiconductor layer is made is selected from at least one of indium gallium zinc oxide (“N region of the PIN device can adopt IGZO”), indium tin zinc oxide, indium tin gallium oxide, indium gallium zinc tin oxide, indium zinc oxide, gallium zinc oxide, zinc oxynitride, aluminum-doped indium zinc oxide, aluminum and neodymium-doped indium zinc oxide, aluminum-doped gallium zinc oxide, or aluminum and neodymium-doped gallium zinc oxide; wherein the second electrical conduction type semiconductor layer is of p-type electrical conduction (as “P region of the PIN device 101 1011”), and a material from which the second electrical conduction type semiconductor layer is made is selected from at least one of cuprous oxide (“P-region of the PIN device can adopt P-type oxide, such as region I of Cu2O”), copper aluminum oxide, gallium sulfide, indium sulfide, gallium selenide, zinc nitride, zinc phosphide, gallium phosphide, zinc arsenide, or amorphous silicon, (claim 5) wherein the first electrical conduction type semiconductor layer is of p-type electrical conduction (as “P region of the PIN device 101 1011”), and a material from which the first electrical conduction type semiconductor layer is made is selected from at least one of cuprous oxide (“P-region of the PIN device can adopt P-type oxide, such as region I of Cu2O”), copper aluminum oxide, gallium sulfide, indium sulfide, gallium selenide, zinc nitride, zinc phosphide, gallium phosphide, or zinc arsenide; wherein the second electrical conduction type semiconductor layer is of n-type electrical conduction (as “N region 1013”), and a material from which the second electrical conduction type semiconductor layer is made is selected from at least one of indium gallium zinc oxide (“N region of the claim 10) wherein the gate insulating layer (5) is disposed on a surface of the active layer (4) away from the base substrate; the gate electrode (6) is disposed on a surface of the gate insulating layer away from the base substrate; the interlayer insulating layer (7) is disposed on the side of the base substrate close to the active layer, and covers the active layer, the gate insulating layer and the gate electrode which are exposed (Fig. 6); the source electrode and the drain electrode (8) are disposed on a surface of the interlayer insulating layer away from the base substrate, and the source electrode and the drain electrode are respectively electrically connected to the active layer through first via holes (Fig. 6), and, (claim 11) wherein the array substrate further comprises: a light shielding layer (2) disposed on the base substrate; and a buffer layer (3) disposed on the base substrate and covers the light shielding layer, wherein the active layer and the interlayer insulating layer are disposed on a surface of the buffer layer away from the light shielding layer (Fig. 6).
Wang fails to disclose (claim 1) wherein the interlayer insulating layer comprises a plurality of stacked sub-interlayer insulating layers, and two adjacent sub-interlayer insulating layers are a high-quality film and a low-quality film, wherein an effect of blocking hydrogen diffusion of the high-quality film is better than an effect of blocking hydrogen diffusion of the low-quality film, and, (claim 7) the two adjacent sub-interlayer insulating layers are made in different manufacturing processes.
Nagata discloses (claim 1) wherein the interlayer insulating layer (5a/5b) comprises a plurality of stacked sub-interlayer insulating layers (5a and 5b), and two adjacent sub-interlayer insulating layers (5a/5b) are a high-quality film and a low-quality film, wherein an effect of blocking hydrogen diffusion of the high-quality film is better than an effect of blocking hydrogen diffusion of the low-quality film (Fig. claim 7) the two adjacent sub-interlayer insulating layers are made in different manufacturing processes ([0048-0052]. No structural difference imparted by the claim language and Nagata meeting the claim since at least different materials are disclosed. See MPEP 2113).
It would have been obvious to one of ordinary skill in the art to include the layers of Nagata in the device of Wang and arrive at the claimed invention so as to lower the gradient of surface irregularities and prevent coverage failure (Na, [0045]), and/or, “suppressing diffusion of hydrogen” (Na, [0046]).

Claims 3 and 6  are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Nagata et al. as applied to claim 1 above, and further in view of Wang et al. (“Wang2”, US 7582499 B2).
Regarding claim 3, Wang/Nagata fails to disclose wherein the first electrical conduction type semiconductor layer has a thickness of about 100 Å ~ 2000 Å; the intrinsic semiconductor layer has a thickness of about 7000 Å ~ 15000 Å; and the second electrical conduction type semiconductor layer has a thickness of about 20 Å ~ 500 Å.
Wang2 discloses wherein the first electrical conduction type semiconductor layer (116a) has a thickness between 100 Å ~ 2000 Å (“The element function layer 116a is an n-doped silicon layer with thickness between 250 Å and 500 Å”, 250-500 anticipates 100-2000); the intrinsic semiconductor layer has a thickness between 4500 Å and 8000 Å (“The element function layer 116b layer is an amorphous silicon layer with thickness between 4500 Å and 8000 Å”. Wang2 does not disclose 7000 Å ~ 15000 Å but 4500-8000 Å  overlaps with said range and it would have been obvious to one of ordinary skill in the art to arrive at a value within the range of Wang2 and the claimed range so as to modulate/control the 
Finally, it would have been obvious to one of ordinary skill in the art to arrive at values within the claimed ranges and arrive at the claimed invention in view of the disclosure/suggestion of Wang2 in Wang/Nagata so as to modulate/control the performance/sensitivity of the PIN photodiode of Shu according to user specific design parameters and/or as a matter of routine experimentation (MPEP 2144.05) and/or because “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists” (MPEP 2144.05).
Regarding claim 6, Wang/Nagata fails to disclose wherein a material from which the intrinsic semiconductor layer is made comprises amorphous silicon.
Wang2 discloses wherein a material from which the intrinsic semiconductor layer is made comprises amorphous silicon (claim 10, “wherein the intrinsic semiconductor layer is an amorphous silicon layer”).
It would have been obvious to one of ordinary skill in the art to include the material of Wang2 in the device of Wang/Nagata and arrive at the claimed invention so as to select a suitable photosensitive device and design a PIN photodiode according to user specific parameters and/or because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).

Response to Arguments
Applicant's arguments filed 1.19.2022 have been fully considered but they are not persuasive.
The applicant alleges no new matter is included in the new Figs. 12-14; this is not persuasive for the reasons included above.
The applicant alleges the prior art of record fails to disclose the high-quality film and low-quality-film arrangement of amended claim 1; this is not persuasive since the examiner now introduces Nagata et al. See rejections above.
The applicant alleges [0075] and [0080] recite the reasons why the high-quality film and low-quality-film arrangement of amended claim 1 are important; the examiner acknowledges applicant’s argument and notes that Nagata et al. is introduced. See rejections above.
The applicant alleges: 

    PNG
    media_image1.png
    523
    654
    media_image1.png
    Greyscale


	This is not persuasive because (i) [0057] discloses “The first PIN layer 138 in which a first N-type semiconductor layer 133 having N-type impurities, a first intrinsic semiconductor layer 135 having no impurities, and a first P-type semiconductor layer 137 having P-type impurities can be sequentially stacked, and disposed over the lower electrode 131” which combined with [0058] (“For example, the first PIN layer 138 can include amorphous selenium (a-Se), mercuric iodide (HgI2), cadmium telluride (CdTe), lead oxide (PbO), lead iodide (PbI2), bismuth triiodide (BiI3), gallium arsenide (GaAs), germanium (Ge), and the like”) necessarily leads to the wherein a material from which the first electrical conduction type semiconductor layer (133) is made comprises one or more of following materials: metal oxide, metal sulfide, metal selenide, metal nitride, metal phosphide, or metal arsenide ([0058] – “the first PIN layer 138 can include…lead oxide (PbO)…gallium arsenide (GaAs)”) since there is no evidence that only some layers, as the applicant alleges, may comprise the materials of [0058], and, (ii) selection of PIN diode materials to prevent negative effects of Hydrogen, which the applicant alleges, is not a claimed feature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894